I agree we have no final appealable order and thus, no jurisdiction to review the issues relating to appellees 42 U.S. Code 1983 claims. However, while the principal opinion reaches the correct result concerning the state law causes of action, I believe we need only apply R.C. 2744.02(A) and (B) to properly dispose of the rest of this case. Because R.C.2744.03(A) should not control our disposition, I concur in judgment only.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED, that the APPEAL BE DISMISSED IN PART, and the cause remanded to the trial court for further proceedings consistent with this opinion, costs herein taxed to appellee.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Vinton County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Grey,* J.: Concurs in Judgment and Opinion.
Harsha, J.: Concurs with Attached Concurring Opinion.
For the Court
                                BY: ___________________________ Roger L. Kline, Judge
 NOTICE TO COUNSEL Pursuant to Local Rule No. 14, this document constitutes afinal judgment entry and the time period for further appealcommences from the date of filing with the clerk.
* Lawrence Grey is a retired judge from the Fourth District Court of Appeals, sitting by assignment.